Exhibit 10.2
AGENCY AGREEMENT
SMITH BARNEY AAA ENERGY FUND L.P.
(A NEW YORK LIMITED PARTNERSHIP)
UNITS OF LIMITED PARTNERSHIP INTEREST
February 12, 1998
Smith Barney Inc.
1345 Avenue of the Americas
New York, New York 10105
          Re: Smith Barney AAA Energy Fund L.P.
Gentlemen:
          Smith Barney Futures Management Inc., a Delaware corporation (the
“General Partner”), has caused Smith Barney AAA Energy Futures Fund L.P. (the
“Partnership”) to be organized as a limited partnership under the New York
Revised Uniform Limited Partnership Act, as amended and in effect on the date
hereof (the “Partnership Act”) for the purpose of speculative trading in
commodity interests including futures contracts, options, spot, and forward
contracts. The General Partner desires to raise a minimum of $5,000,000 in
capital for the Partnership by the sale of units of limited partnership interest
therein (the “Units”) to certain qualified investors pursuant to Rule 506 of
Regulation D (“Reg. D”) under section 4(2) of the Securities Act of 1933, as
amended (the “Securities Act”). The General Partner, the Partnership, the
business of the Partnership and the Units are described in a Private Placement
Offering Memorandum and Disclosure Document dated February 12, 1998, prepared by
the General Partner. As used in this Agreement (the “Agency Agreement”),
“Memorandum” refers to that Private Placement Offering Memorandum and Disclosure
Document, including the appendices thereto, unless such memorandum or appendices
have been supplemented or amended, in which case the term shall refer, from and
after the time the supplement or amendment is delivered to you, to the
memorandum and appendices as so amended and supplemented. The commodity trading
advisor to the Partnership initially will be AAA Capital Management, Inc. (the
“Advisor”).





--------------------------------------------------------------------------------



 



          The subscribers for Units will be required to execute the Subscription
Agreement, a copy of which is attached as an appendix to the Memorandum, and to
tender or cause to be tendered for each Unit subscribed cash in the amount of
$1,000 per Unit prior to the commencement of trading operations and Net Asset
Value per Unit thereafter. Subscribers for Units whose Subscription Agreements
are accepted by the General Partner will become limited partners of the
Partnership (the “Limited Partners”) upon the execution by the General Partner
as attorney-in-fact for each such subscriber of a Limited Partnership Agreement,
a copy of which is attached as an appendix to the Memorandum (the “Partnership
Agreement”), and at the time such subscribers’ names are entered in the books
and records of the Partnership.
          Section 1. Appointment of Agent.
          On the basis of the representations, warranties and covenants
contained in this Agency Agreement, but subject to the terms and conditions set
forth in it, you are hereby appointed the exclusive agent of the Partnership
during the Offering Period specified in this Section, for the purpose of finding
subscribers for the Units for the account and risk of the Partnership through a
private offering. The Initial Offering Period will commence on the date of the
Memorandum and terminate 90 days thereafter subject to earlier termination or
extension of up to an additional 60 days by the General Partner. During the
Initial Offering Period Units will be sold at $1,000 each. If the offering is
commenced and subscriptions for at least 5,000 of the Units are not received by
the termination of the Initial Offering Period, all funds received by the
termination of the Initial Offering Period shall be returned in full together
with any interest thereon and your agency and this Agency Agreement will
terminate without obligation on your part or on the part of the General Partner,
except as provided in Sections 5 and 6 hereof and except that the
indemnification and contribution provisions of Section 9 hereof shall continue
after such termination of this Agency Agreement. If acceptable subscriptions for
5,000 Units are received by the termination of the Initial Offering Period, a
closing will be held, funds will be transferred to the Partnership and trading
will commence. Thereafter, the Offering Period will continue until the General
Partner terminates it or until up to 60,000 Units have been subscribed. Units or
partial Units sold after the Initial Offering Period will be sold at Net Asset
Value per Unit as of

- 2 -



--------------------------------------------------------------------------------



 



the last day of each month, provided that the General Partner may determine to
offer no Units in a particular month. Subject to the performance by the General
Partner of all of its obligations to be performed under this Agency Agreement
and to the completeness and accuracy of all material representations and
warranties of the General Partner contained in this Agency Agreement, you hereby
accept such agency and agree on the terms and conditions set forth in this
Agency Agreement to use your best efforts during the Offering Period to find
subscribers for the Units. Your agency under this Agency Agreement, which is
coupled with an interest and, therefore, is not terminable by the General
Partner without your permission, will continue until the termination of the
Offering Period.
          Section 2. Representations and Warranties of the Partnership and the
General Partner.
               (a) The Partnership and the General Partner jointly and severally
represent and warrant to you, for your benefit, and for the benefit of the
purchasers of the Units that:
               (i) They will deliver to you such number of copies of the
Memorandum as you may reasonably request, regardless of whether the Units are
offered solely to “accredited investors” as defined in Rule 501(a) of Reg. D.
They will not make any amendment or supplement to the Memorandum until they have
given you a copy thereof and reasonable notice of the same, and no such
amendment or supplement will be made if you reasonably object thereto.
               (ii) The Memorandum complies with Rule 502(b)(2) of Reg. D and
the information to be made available or furnished to each purchaser of a Unit
pursuant to Section 5(f) hereof or otherwise will be sufficient to comply with
Rule 502(b)(2)(iv) and 502(b)(2)(v) of Reg. D.
               (iii) The Memorandum will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
               (iv) All action required under the Partnership Agreement or
otherwise to be taken by the General Partner before the subscription for and
sale of the Units to subscribers therefor has been taken or before the Closing
or Monthly Closing

- 3 -



--------------------------------------------------------------------------------



 



dates, as defined in Section 4 hereof, will have been taken, and upon
(i) payment of the consideration therefor specified in the Subscription
Agreement, (ii) acceptance by the General Partner of each subscriber acceptable
to the General Partner, and (iii) the payment of any required filing fee, the
subscribers will become Limited Partners of the Partnership entitled to all the
rights of Limited Partners under the Partnership Agreement and the Partnership
Act. The Units, when sold and paid for as contemplated by the Memorandum, will
represent validly authorized and duly issued limited partnership interests in
the Partnership and will conform to all statements relating thereto contained in
the Memorandum, including the Partnership Agreement.
               (v) The Partnership is a limited partnership duly and validly
organized pursuant to the Partnership Agreement and the laws of New York, and is
validly existing under, and subject to, the laws of New York with full power and
authority to conduct the business in which it proposes to engage as described in
the Memorandum. A limited partner will have no liability in excess of his
capital contribution and his share of Partnership assets and undistributed
profits except as set forth in Section 7(a)(v) therein and in the Partnership
Act.
               (vi) There is no action, suit, litigation or proceeding before or
by any court or governmental agency, federal, state or local, pending or
threatened against or affecting or involving the property or business of the
General Partner, or the business of the Partnership, that would materially and
adversely affect the condition (financial or otherwise), business or prospects
of the General Partner or the Partnership.
               (vii) Neither the Partnership, the General Partner, nor any
person directly or indirectly affiliated with either of them has, either
directly or through an agent, sold or offered for sale or solicited offers to
subscribe for or buy, or approached potential investors for or otherwise
negotiated in respect of, the Units except for the activities of the General
Partner in approaching potential investors undertaken in cooperation with you
after advance consultation with you; and neither the Partnership, the General
Partner nor any person directly or indirectly affiliated with either of them
has, either directly or through an agent, participated in the organization or
management of any partnership or other entity,

- 4 -



--------------------------------------------------------------------------------



 



or has engaged in any other activity, in a manner or under circumstances that
would jeopardize the status of the offering of the Units as an exempted
transaction under the Securities Act or under the laws of any state in which it
is represented by the General Partner that the offering may be made.
               (viii) This Agency Agreement and the Partnership Agreement have
been duly and validly authorized, executed and delivered by and on behalf of the
General Partner and constitute valid and binding agreements of the General
Partner enforceable in accordance with their terms. This Agency Agreement and
the Subscription Agreements have been or will be duly and validly authorized,
executed and delivered by and on behalf of the Partnership and constitute or
will constitute valid and binding agreements of the Partnership enforceable in
accordance with their terms.
               (ix) The execution and delivery of this Agency Agreement, the
Subscription Agreements and the Partnership Agreement, and the consummation of
the transactions contemplated in this Agency Agreement and in the Memorandum, do
not conflict with and will not constitute a breach of, or default under, the
articles of incorporation or by-laws of the General Partner or any agreement or
instrument by which it is bound by any order, rule or regulation applicable to
it of any court or any governmental body or administrative agency having
jurisdiction over it.
               (x) A separate escrow account will be opened at European American
Bank, New York, New York (the “Escrow Agent”) and maintained for all funds
received from subscribers for Units. All payments received from persons desiring
to purchase Units will be deposited in such account and held in accordance with
the terms of the Escrow Agreement entered into with the Escrow Agent.
          Section 3. Your Representations and Warranties.
          You represent and warrant to and for the benefit of the Partnership
and the General Partner that:
               (a) You will not offer or sell the Units by any form of general
solicitation or general advertising within the meaning of Rule 502(c) of Reg. D.

- 5 -



--------------------------------------------------------------------------------



 



               (b) Where required by applicable state law or regulation, you
will initiate contact with a prospective offeree only after determining that the
suitability and sophistication standards described in the Memorandum are likely
to be satisfied with respect to such prospective offeree and, where applicable,
only after having obtained an executed Purchaser Representative Questionnaire.
               (c) You will not offer the Units for sale to, or solicit any
offers to subscribe for the Units from, any offeree who resides in a state whose
securities or “blue sky” laws require offerees to meet specified qualifications
unless such offeree meets such qualifications or which laws require offerees to
receive disclosure documents until you have delivered (or directed the General
Partner to deliver) the Memorandum, the Partnership Agreement, and any other
agreement or document that may be attached as an exhibit or appendix referred to
in and distributed with the Memorandum or any other information provided by the
General Partner which is required to be delivered to purchasers pursuant to
Rule 502(b)(2) of Reg. D to such offeree, and within a reasonable time prior to
the Closing you shall deliver (or cause the General Partner to deliver) all such
documents to all persons who are to purchase the Units, to the extent they have
not theretofore received such documents. In connection with the offering, you
will not represent to any person acquiring Units any material facts relating to
the offering unless such facts are contained in the Memorandum or have been
provided to you in writing by the General Partner.
               (d) You will make offers to sell Units to, or solicit offers to
subscribe for Units from, persons in only those states or other jurisdictions
where the General Partner has either qualified or registered the offering for
sale or determined that an exemption from such qualification or registration is
available under the applicable securities or “blue sky” statutes of such states
or other jurisdictions. You will not sell Units to any person unless,
immediately before making such sales, you reasonably believe such person
(i) would be able to represent that such person is acquiring the Units for such
person’s own account as principal for investment and not with a view to resale
or distribution, (ii) qualifies as an accredited investor under Rule 501 of Reg.
D and (iii) meets such other suitability standards as are specified in the
Memorandum under the caption “Who Should Invest” and the other conditions
contained in the Subscription Agreement.

- 6 -



--------------------------------------------------------------------------------



 



               (e) You will maintain a record of all information obtained by you
indicating that subscribers for Units meet the suitability standards referred to
in Section 3(d) hereof. The General Partner will approve or reject the
subscriptions and notify you of the same.
               (f) You are a member in good standing of the National Association
of Securities Dealers, Inc.
          Section 4. Closings.
          If subscriptions for at least 5,000 Units have been received and
accepted by the General Partner at or before the termination of the Initial
Offering Period and the conditions described in Sections 7 and 8 hereof have
been satisfied or waived, a closing (a “Closing”) will be held at such place as
is agreed upon between you and the General Partner. Thereafter closings may be
held as of the last business day of each month (“Monthly Closings”).
          Section 5. Covenants of the Partnership and the General Partner.
          The Partnership and the General Partner covenant with you that:
               (a) If any event occurs before Closing or a Monthly Closing and
relates to or affects the business or condition (financial or other) of the
General Partner or the Partnership which makes it necessary to amend or
supplement the Memorandum in order that the Memorandum will not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein not misleading in the light of the
circumstances existing at the time it is delivered to a subscriber, the General
Partner forthwith will prepare and furnish to you a reasonable number of copies
of the amendment or amendments of, or supplement or supplements to, the
Memorandum (in form and substance satisfactory to you and your counsel) that
will so amend or supplement the Memorandum.
               (b) They will qualify or register the Units for offering and sale
under, or establish the exemption of the offering and sale of the Units from
qualification or registration under, the applicable securities or “blue sky”
laws

- 7 -



--------------------------------------------------------------------------------



 



of the jurisdictions listed in Appendix I hereto and use their best efforts to
qualify in such other jurisdictions as you may reasonably request in writing;
provided, however, that neither of them will be obligated to qualify as a dealer
in securities in any jurisdiction in which it is not so qualified. The General
Partner will promptly notify you in writing of such qualification, registration
or exemption in each such jurisdiction and of any modification, rescission or
withdrawal of any such qualification, registration or exemption. The General
Partner will not consummate a sale of a Unit in any jurisdiction in which such
sale may not be lawfully made and will not consummate any sale otherwise than in
accordance with the restrictions and limitations, if any, set forth or referred
to in such survey.
               (c) Neither they nor any of their affiliates will, either
directly or through an agent (other than you), sell or offer for sale, or
solicit offers to subscribe for or buy or approach potential offerees for, or
otherwise negotiate in respect of, the Units except for the activities of the
General Partner in approaching potential offerees undertaken in cooperation with
you after advance consultation with you.
               (d) The Partnership will apply the proceeds from the sale of the
Units for the purposes set forth under “Use of Proceeds” in the Memorandum in
substantially the amounts and at the times indicated thereunder.
               (e) Neither they nor any person directly or indirectly affiliated
with either of them is or will be engaged, as a general partner, sponsor or
otherwise (i) in the organization or management of any partnership, fund or
other entity, in a manner or under circumstances which, in the opinion of their
counsel, will jeopardize the status of the offering of the Units as an exempted
transaction under the Securities Act or under the laws of any state in which it
is represented by them that the offering may be made, or (ii) in any offering of
securities which, when integrated with the offering of the Units in the manner
prescribed by Rule 501(a) of Reg. D and SEC Release No. 33-4552 (Nov. 9, 1962)
will jeopardize the status of the offering of the Units as an exempted
transaction under Reg. D.
               (f) At all times during the Offering Period and before the
Closing and each Monthly Closing, they will (i) make

- 8 -



--------------------------------------------------------------------------------



 



available to each potential purchaser and to the purchaser’s representative, if
any, such information (in addition to that contained in the Memorandum)
concerning themselves, the offering and any other relevant matters, as they
possess or can acquire without unreasonable effort or expense, and (ii) provide
to each potential purchaser and to any purchaser representatives the opportunity
to ask questions of, and receive answers from, them concerning the terms and
conditions of the offering and the business of the Partnership and to obtain any
other additional information, to the extent they possess the same or can acquire
it without unreasonable effort or expense, necessary to verify the accuracy of
the information furnished to the potential purchaser or any purchaser
representatives.
               (g) Before the Closing and each Monthly Closing, they will
provide to each purchaser the information required to be delivered by
Rule 502(b) (2)(iii) and 502(b) (iv).
               (h) Within 15 days of receiving from you copies of information
indicating that subscribers meet the suitability standards, the General Partner
will approve or reject the subscriptions and notify you of the same.
               (i) The General Partner shall file five (5) copies of a notice on
Form D with the Securities and Exchange Commission no later than fifteen
(15) days after the first sale of a Unit pursuant to Rule 503 under Reg. D. The
General Partner shall comply with any filing requirement imposed by the laws of
any state or jurisdiction in which sales are made. The General Partner shall
furnish you and your counsel with copies of all filings made on Form D pursuant
hereto.
          Section 6. Payment of Expenses, Fees, and Interest Income.
          You will initially pay all expenses of the Partnership’s organization
and the offering of Units. Such expenses will include, but not be limited to,
fees and disbursements of counsel for the Partnership, including reasonable fees
and disbursements of counsel incurred in connection with the qualification or
registration of the Units under, or establishment of the exemption of the
offering from registration under, the securities or “blue sky” laws of the
jurisdictions designated by you; expenses incurred in the preparation, printing
or photocopying and delivery to you of

- 9 -



--------------------------------------------------------------------------------



 



such number of copies of the Partnership Agreement and each amendment thereto,
the Subscription Agreement and the Memorandum and each amendment or supplement
thereto as are required to be prepared and delivered to you under this Agency
Agreement; and the expenses incident to the execution and filing and/or
recordation of the Certificate of Limited Partnership and any Amended
Certificate.
          The Partnership will reimburse you for such expenses as follows. All
of the Partnership’s funds will be deposited in cash in a commodity brokerage
account with you. You will deposit the funds in segregated bank accounts as
required by the Commodity Futures Trading Commission regulations. Such accounts
do not earn interest. You will pay monthly interest to the Partnership on 80% of
the average daily equity maintained in cash in the Partnership’s brokerage
accounts during each month at a 30-day Treasury bill rate. Interest payments to
the Partnership will first be used to reimburse you for offering and
organizational expenses plus interest at the prime rate quoted by The Chase
Manhattan Bank. Thereafter, all interest will be retained by the Partnership.
The Partnership will pay its ongoing legal, accounting, filing, reporting and
dataprocessing fees which are estimated at approximately $50,000 annually. In
consideration for your entering into this Agreement, you will act as the
Partnership’s commodity broker/dealer as described in the Memorandum and be
compensated as described in the Memorandum pursuant to a Customer Agreement of
even date hereunder.
          Section 7. Conditions of Your Obligations.
          Your obligations under this Agency Agreement are subject to the
accuracy of and compliance with the representations and warranties of the
Partnership, the General Partner and the Advisor made in Section 2 hereof, to
the performance by the Partnership and the General Partner of their obligations
under this Agency Agreement and to the following additional conditions:
               (a) At the Closing, you will have received the favorable opinion
of Willkie Farr & Gallagher, counsel to the General Partner, dated the Closing
date and in form and substance satisfactory to you and your counsel, to the
effect that:

- 10 -



--------------------------------------------------------------------------------



 



               (i) all action required to be taken by the Partnership and the
General Partner before the subscription for and sale of the Units to qualified
subscribers therefor has been taken or, before the Closing date, will have been
taken, and upon (A) payment of the consideration therefor specified in the
Subscription Agreement and receipt of all related executed documents, (B) the
execution of the Partnership Agreement by the General Partner as
attorney-in-fact for each of the Limited Partners, (C) the filing of the
Certificate in the appropriate jurisdictions, and (D) the payment of any
required filing fee, the subscribers will become Limited Partners of the
Partnership entitled to all the rights of Limited Partners under the Partnership
Agreement, and the Units will conform to all statements relating thereto
contained in the Memorandum, including the Partnership Agreement attached as an
appendix thereto;
               (ii) the Partnership (A) is a limited partnership duly and
validly organized pursuant to the Partnership Agreement and the laws of New York
and (B) is validly existing under and subject to the laws of New York with full
power and authority to conduct the business in which it proposes to engage as
described in the Memorandum;
               (iii) the information contained in the Memorandum (excluding the
financial statements as to which such counsel need express no opinion) complies
in all material respects with the requirements of Rule 502(b)(2) and (d)(2) of
Reg. D; to the best of such counsel’s knowledge, the General Partner has
complied with the requirements of Rule 506 under Reg. D and on the basis of its
examination and participation in conferences in connection with the preparation
of the Memorandum, nothing has come to such counsel’s attention that would lead
such counsel to believe that, at any time before or at the Closing, the
Memorandum (except for the financial statements as to which such counsel need
express no opinion) contained an untrue statement of a material fact or omitted
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading;
               (iv) the offer and sale of the Units in the manner contemplated
by the Memorandum, this Agency Agreement and the Subscription Agreements are
exempt from registration under the Securities Act;

- 11 -



--------------------------------------------------------------------------------



 



               (v) under the Partnership Act, so long as he does not take part
in the management or control of the business of the Partnership, the liability
of each subscriber for Units pursuant to the Partnership Agreement to make
payments to the Partnership or on behalf of the Partnership will not exceed his
obligation to make contributions to the Partnership, and his share of the
Partnership’s assets and undistributed profits (subject to his obligation to
repay any funds wrongfully returned or distributed to him); and
               (vi) to the best of such counsel’s knowledge, information and
belief, based upon reasonable investigation, there is no action, suit,
litigation, or proceeding before or by any court or governmental agency,
federal, state or local, pending or threatened against, or affecting or
involving the property or business of the General Partner or the business of the
Partnership, that would materially and adversely affect the condition (financial
or other), business or prospects of the General Partner or the Partnership.
               (b) At the Closing, you will have received a tax opinion of
Willkie Farr & Gallagher, dated the Closing date and confirming its opinion set
forth under “Income Tax Aspects” in the Memorandum.
               (c) At the Closing you will receive a certificate, dated the
Closing date and signed by the president of the General Partner, to the effect
that (i) there has not been, since the respective dates as of which information
is given in the Memorandum, any material adverse change in the condition of the
General Partner, financial or other, whether or not arising in the ordinary
course of business, (ii) the other representations and warranties contained in
Section 2 hereof are true and correct with the same force and effect as though
expressly made at and as of the Closing, (iii) the General Partner has performed
and complied in all material respects with all agreements, covenants and
conditions required to be performed and complied with by it before or at such
Closing, and (iv) neither the General Partner nor any of its affiliates or
agents has, directly or indirectly, paid or awarded any commission or other
compensation to any person engaged to render advice to a potential subscriber
for Units as an inducement to him to advise the subscriber to purchase any
Units.

- 12 -



--------------------------------------------------------------------------------



 



               (d) If any of the conditions specified in this Section 7 have not
been fulfilled when and as required by this Agency Agreement to be fulfilled,
you may cancel this Agency Agreement and all your obligations under it by
notifying the General Partner of such cancellation in writing or by telegram at
any time at or before any Closing and any such cancellation will be without
liability or obligation of any party to any other party except as otherwise
provided in Section 5, Section 6 and Section 9 hereof.
          Section 8. Conditions of the Obligations of the Partnership and the
General Partner.
          The obligations of the Partnership and the General Partner under this
Agency Agreement are subject to the performance by you of your obligations under
the same and to the further condition that, at the Closing, the Partnership and
the General Partner will have received your certificate stating that you have
offered the Units for sale, or solicited offers to subscribe for or buy Units,
or otherwise negotiated with any person with respect to the Units, only in such
manner and under such circumstances as are in compliance with the securities or
“blue sky” laws of the jurisdictions designated by you in accordance with
Section 5(b) hereof.
          Section 9. Indemnification and Contribution.
          You will indemnify and hold harmless the Partnership and the General
Partner and their officers, directors and employees, against any and all loss,
liability, claim, damage, expense, judgment or amount paid in settlement
(including reasonable attorneys’ fees) with respect to statements or omissions
in the Memorandum made with respect to you or your obligations under this Agency
Agreement made in reliance upon and in conformity with information furnished to
the General Partner by you expressly for use in the Memorandum.
          Section 10. Representations, Warranties and Agreements to Survive
Delivery.
          All representations, warranties and agreements contained in this
Agency Agreement or contained in certificates or opinions delivered pursuant to
this Agency Agreement will remain operative and in full force and effect,
regardless of any investigation made by or on behalf of you or by or on behalf
of

- 13 -



--------------------------------------------------------------------------------



 



the General Partner and will survive the Closing and Monthly Closings.
          Section 11. Notices and Authority to Act.
          All communications herein shall be in writing and, if sent to you,
will be mailed, delivered or telegraphed and confirmed to you at:
Smith Barney Inc.
1345 Avenue of the Americas
New York, New York 10105
Attention: David J. Vogel
or if sent to the General Partner, will be mailed, delivered or telegraphed and
confirmed to the General Partner at:
Smith Barney Futures Management Inc.
390 Greenwich Street — 1st floor
New York, New York 10013
Attention: David J. Vogel
          Section 12. Parties.
          This Agency Agreement will inure to the benefit of and be binding upon
you, the Partnership and the General Partner and your and their respective
successors, heirs and representatives. This Agency Agreement and its conditions
and provisions are intended to be and are for the sole and exclusive benefit of
the parties to it and their respective successors, heirs and representatives,
and not for the benefit of any other person, firm or corporation unless
expressly stated otherwise.
          Section 13. Governing Law.
          This Agency Agreement shall be governed by and construed under the
laws of the State of New York.
          Section 14. Waiver.
          Any party to this Agency Agreement may waive compliance by the other
with any of the terms, provisions and conditions set forth in this Agency
Agreement.
          Section 15. Entire Agreement.

- 14 -



--------------------------------------------------------------------------------



 



          This Agency Agreement contains the entire agreement between the
parties to it, and is intended to supersede any and all prior agreements between
those parties, relating to the same subject matter.
          If the foregoing is in accordance with your understanding of our
agreement, kindly sign and return to us a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
you, the Partnership and the General Partner, in accordance with its terms.

                  Sincerely,    
 
                SMITH BARNEY FUTURES MANAGEMENT INC.    
 
           
 
  By:   /s/ David J. Vogel
 
David J. Vogel
President and Director    
 
                SMITH BARNEY AAA ENERGY FUND L.P.    
 
                By: Smith Barney Futures Management Inc.         (General
Partner)    
 
           
 
  By:   /s/ David J. Vogel    
 
           
 
      David J. Vogel
President and Director    

          Confirmed, accepted and agreed to as of the date first above written.
   
 
        SMITH BARNEY INC.    
 
       
By:
  /s/ David J. Vogel
 
   

- 15 -